Citation Nr: 1221528	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  00-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial compensable disability rating prior to December 9, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial compensable disability rating prior to December 9, 2003, and a rating in excess of 10 percent thereafter, for patellofemoral pain syndrome of the left knee.

4.  Entitlement to an initial compensable disability rating for right heel plantar fasciitis with Achilles bursitis.

5.  Entitlement to an initial compensable disability rating for status-post open reduction internal fixation (ORIF) of right distal fibula fracture with residual scar.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to November 1999 and from January 2003 to November 2003 in support of Operation Iraqi Freedom.  The Veteran also had additional active duty for training (ACDUTRA).  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that, in pertinent part, granted service connection for patellofemoral pain syndrome of the right knee, patellofemoral pain syndrome of the left knee, right heel plantar fasciitis with Achilles bursitis, and status-post ORIF of right distal fibular fracture with residual scar.  The RO assigned initial noncompensable disability ratings to each of the disabilities effective November 16, 1999.  The RO also denied the Veteran's claim of service connection for a left shoulder disability.  The Veteran disagreed with this decision in April 2000, and perfected a timely appeal in September 2000.  

The Veteran currently resides within the jurisdiction of the RO in Los Angeles, California.  That facility retains jurisdiction over this appeal.

In November 2003, the Board denied the Veteran's claims on the basis that he had failed to report for VA examinations.  VA subsequently was informed that the Veteran had been deployed to Iraq in support of Operation Iraqi Freedom at the time of his VA examinations.  Accordingly, in December 2006, the Board vacated its November 2003 decision.  Separately, the Board also remanded the Veteran's appeal in December 2006 for additional development.

In November 2009, the Board denied the Veteran's claims, and the Veteran appealed.  In a January 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2009, to the extent of the issues captioned above, and remanded the appeal to the Board for further proceedings consistent with that decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of service connection for a left shoulder disability, in its January 2012 Memorandum Decision, the Court essentially held that the Board erred in relying on an inadequate VA examination in denying the Veteran's claim for service connection, and directed that the Veteran be provided with a VA examination in order to determine whether his asserted left shoulder disorder was manifested as a result of his active service.  

Specifically, in a May 2007 VA examination report, the examiner erroneously stated that there had been no evidence of treatment or complaints of a left shoulder condition in service.  However, the Veteran had reported that he had experienced left shoulder pain in service in 1996, but that he had not received treatment for it at that time.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  The VA examiner relied upon the absence of any corroborating evidence.  As such, this opinion is deemed inadequate, and a remand for an additional VA examination by an examiner that has not previously examined the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issues of an increased disability rating for the service-connected right and left knee disabilities, right heel plantar fasciitis, and right ORIF residual scar, it has been almost five years since his most recent respective VA examinations.  As such, the Board finds that the Veteran must be scheduled for updated VA examinations in order to fully and fairly evaluate his claims for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Finally, as this matter is being remanded for the reasons set forth above, the claims file should be updated to include VA treatment records compiled since December 2007.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA medical treatment records pertaining to the Veteran that are dated after December 2007.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  The RO/AMC shall afford the Veteran a new VA examination to ascertain whether any current left shoulder disability is related to a disease or injury in active service.  The entire claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported. 

For any left shoulder disability identified, the examiner shall opine as to whether it is at least as likely as not that it began in active service or is the result of a disease or injury in active service.

The examiner must consider the in-service complaints of left shoulder paid reported to have occurred in 1996.  The examiner must also consider the competent statements of the Veteran as to the onset and continuity of his left shoulder symptomatology.

The examiner must provide reasons for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not a sufficient reason for rejecting the Veteran's reports. 

A complete rationale for any opinion expressed must be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The RO/AMC shall afford the Veteran a VA examination to ascertain the nature and severity of his service-connected right and left knee disabilities.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the right and left knee disabilities.

The examiner must conduct all necessary testing of the each knee, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the each knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 
The examiner shall provide a description of the residual scar from the ORIF of right distal fibula fracture, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

If an opinion cannot be rendered in response to these questions, the reason therefore shall be explained. 

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right and left knee disabilities upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

4.  The RO/AMC shall afford the Veteran a VA examination to ascertain the nature and severity of his service-connected right heel plantar fasciitis with Achilles bursitis.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the right heel plantar fasciitis with Achilles bursitis.

All manifestations of the Veteran's right foot and ankle disability shall be described in detail.  The examiner is asked to conduct a full clinical evaluation of the Veteran's right foot symptomatology, and indicate whether any of the following findings are present: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the foot; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances; unilateral or bilateral pes cavus, and if so the affected toes; malunion or nonunion of tarsal or metatarsal bones; or manifestations of a moderate, moderately severe or severe foot injury.

The examiner must also conduct all necessary testing of the right foot and ankle, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right foot and ankle knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected right heel plantar fasciitis with Achilles bursitis upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


